Torrance, J.
In each of these cases, which are appeals to this court brought by Sarah Graham from judgments rendered in the Superior Court, pleas in abatement were in due time filed in this court, on the ground that the appeals in each case were taken to the May term, 1895, of this court, instead of to the present October term. In both cases the facts set up in abatement are the same, and they are substantially admitted by the pleadings in this court. The facts are briefly these: —
In each case the judgment appealed from was rendered March 12th, 1S95; in each, notice of appeal was filed March 13th, 1895; in each, the judge filed a written finding of facts on the 6th day of May, 1895; and in each a written appeal, as required by law, was filed and allowed on the 10th of May, 1S95. In each case the written appeal was taken to the Supreme Court of Errors to be liolden in and for the first judicial district, at Hartford, on the first Tuesday of May, A. D. 1S95. The May term 1895 of said oourt began on the 7th day of May, three days before the written appeals, were filed.
It thus appears that the appeals in question were not taken to the term of court next to be held after the appeal was filed; and iu this respect the two cases are similar to the case of Pitkin v. R. R. Co,, just decided by this court. This last case is controlling in these two; and in each case, for the reasons stated in the Pitkin case, the pleas.in abatement must be sustained, and the appeals dismissed.
In this opinion the other judges concurred.